Title: To Thomas Jefferson from James Brown, 25 August 1804
From: Brown, James
To: Jefferson, Thomas


               
                  Sir,
                  Natchez August 25th. 1804
               
               Your letter of the 20th. of July was transmitted under cover of one from my brother at Frankfort, but was not received until last evening. I avail myself of the returning Mail to express my grateful sense of the confidence in me evidenced by your proposal to appoint me Secretary of the New Orleans territory, and to assure you that I will not only cheerfully accept the appointment, but will also endeavor to justify it, by a prompt and faithful discharge of the duties annexed to the office.
               With sentiments of real respect and Esteem I am Sir Your Most Obt Servt.
               
                  
                     James Brown
                  
               
             